Title: To Thomas Jefferson from the Committee of Congress at Headquarters, 23 June 1780
From: Committee of the Continental Congress
To: Jefferson, Thomas


Morristown, 23 June 1780. Circular letter to the state executives, enclosing a copy of Gen. Washington’s letter of same date, reporting the advance of the enemy beyond Springfield toward Morristown. The likelihood of an American defeat if these forces in New Jersey pursue their objective makes it imperative for the states to send on their quotas of men.
